Title: To James Madison from John Rhea, 25 October 1816
From: Rhea, John
To: Madison, James



Sir,
Choctaw Trading House 25th. Octr. 1816.

I have the pleasure to inform You that Yesterday a treaty was made and concluded with the Choctaw nation of Indians; by it that nation has ceded to the United States all their claim to lands laying east of a boundary, beginning at the mouth of Oshtibbuha (a large Creek runing into the Tombigby River on the West) the Chickasaw boundary, and runing thence down the Tombigby River untill it intersects the northern boundary of a cession made to the United States by the Choctaws at Mount Dexter on the Sixteenth of November eighteen hundred and five, in consideration whereof the treaty provides that six thousand dollars be annually paid for twenty Years to the Choctaw nation, and ten thousand dollars in merchandize, immediately after executing the treaty, all which I trust will meet Your approbation. 
I have the honor to be, with Sincere esteem and consideration Your Obt. Servt.

John Rhea


The commissioners will be detained here some few days adjusting matters incidental to their mission.

